Citation Nr: 0727416	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-21 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a timely substantive appeal was received on the issue 
of entitlement to service connection for residuals of a 
penile lesion. 

(In a separate decision, the Board will address 16 other 
issues on appeal under a separate docket number that include 
increased rating, service connection, and new and material 
evidence to reopen claims.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to June 
1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied service connection for 
residuals of a penile lesion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran entered a claim for service connection for 
residuals of a penile lesion that was received in October 
2001.  A September 2002 RO rating decision denied service 
connection for residuals of a penile lesion.  Notice of this 
decision was mailed on September 11, 2002.  The veteran's 
notice of disagreement was received in October 2002.  The RO 
issued a statement of the case on January 15, 2003.  Because 
the record did not reflect a substantive appeal from the 
veteran was received either within 60 days of issuance of the 
statement of the case, or within one year from the date of 
issuance of notice of rating decision on September 11, 2002, 
the Board notified the veteran in a June 2007 letter that the 
jurisdictional question that must be addressed is whether a 
timely substantive appeal was received on the issue of 
service connection for residuals of a penile lesion. 

In response, and using the attached form provided by the 
Board's June 2007 letter, the veteran submitted the written 
reply that he wanted to be scheduled for a hearing before a 
Veterans Law Judge to be held at the local VA Regional Office 
(Travel Board hearing).  The veteran also sent a document 
indicated to be a "VA form 9 (Substantive Appeal)" that was 
received at the Board on June 30, 2007.  For this reason, the 
RO should schedule the appellant for a hearing before a 
Veterans Law Judge at the RO on the issue of whether a timely 
substantive appeal was received regarding the issue of 
entitlement to service connection for residuals of a penile 
lesion.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and his 
representative, that is limited to the 
issue of whether a timely substantive 
appeal was received on the issue of 
entitlement to service connection for 
residuals of a penile lesion.  After a 
hearing is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


